         Case: 4:20-cv-00106-JMV Doc #: 13 Filed: 12/14/20 1 of 1 PageID #: 44




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

GREGORY K. ALLEN, JR. (# 164049)                                                            PLAINTIFF

v.                                                                                 No. 4:20CV106-JMV

M.S.P. WARDEN SIMON, ET AL.                                                             DEFENDANTS


                                             JUDGMENT

        In accordance with the memorandum opinion entered this day, defendant Richard Pennington

will be dismissed with prejudice from this suit because the plaintiff’s allegations against him fail to

state a claim upon which relief could be granted. The plaintiff’s claims for failure to protect him from

attack by another inmate and for retaliation for seeking redress for that attack will, however, proceed.

        SO ORDERED, this, the 14th day of December, 2020.


                                                         /s/ Jane M. Virden
                                                         UNITED STATES MAGISTRATE JUDGE
